UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 734 Walt Whitman Rd., Melville, New York 11747 (Address of principal executive offices) (631) 421-5452 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the registrant's $.001 par value common stock outstanding on the NYSE Amex exchange as of November 2, 2011 was 17,756,340. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 Page Part I. Financial Information 3 Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Year Ended December 31, 2010 and the Nine Months Ended September 30, 2011 6 Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II. Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 25 2 Index PART I. FINANCIAL INFORMATION ITEM 1: CONSOLIDATED FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (in thousands) Assets (Unaudited) September 30, December 31, Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Brand name and trademark Purchased technology, net License rights, net 42 90 Deferred income tax asset, net Other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (CONTINUED) (in thousands) Liabilities and Stockholders' Equity (Unaudited) September 30, December 31, Current liabilities: Accounts payable $ $ Accrued payroll 95 Accrued vacation Current portion of bonds payable Accrued and other liabilities Total current liabilities Bonds payable, net of current portion Capital lease payable, net of current portion Derivative liabilities Total liabilities Commitments and Contingencies (see Note 11) Stockholders' equity: Preferred stock, par value $.001; 10,000,000 shares authorized; none issued or outstanding Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,751,327 and 17,705,980issued and 17,608,248 and 17,562,901 outstanding on September 30, 2011 and December 31, 2010, respectively 18 18 Additional paid-in capital Accumulated other comprehensive loss ) Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of sales Gross profit Gain from settlement of litigation Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations ) ) Change in fair value of liabilities, net Interest (expense) income, net ) Income (loss) before income taxes 9 ) Provision for current income taxes Benefit (provision) for deferred income taxes ) ) Total benefit (provision) for income taxes - net ) ) Net income (loss) $ 63 $ 4 $ $ ) Earnings (loss) per share Basic $ - $ - $ $ ) Diluted $ - $ - $ $ ) Weighted average number of shares outstanding- basic Weighted average number of shares outstanding – dilutive The accompanying notes are an integral part of the consolidated financial statements. 5 Index BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) FOR THE YEAR ENDED DECEMBER 31, 2, 2011 (in thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Shares Par Value Capital Gain (Loss) Deficit Total January 1, 2010 $
